Exhibit 10.2

 

 

 

March 31, 2014

 

James M. Weaver

 

 

Dear Jim:

 

Interleukin Genetics, Inc. (the “Company”) is pleased to invite you to serve as
the Chairman of the Company’s board of directors (the “Board”). If you accept
this invitation, your membership on the Board will commence upon your formal
election to the Board, which the Company expects to occur as soon as practicable
following your acceptance. The following is some information on the terms of
your service as Chairman of the Board.

 

In consideration for your service as Chairman of the Board, you will receive an
annual retainer of $50,000 payable in arrears in quarterly installments of
$12,500 on the last day of each calendar quarter and prorated for any partial
quarter. You will also be granted a non-qualified stock option to acquire
125,000 shares of the Company’s common stock, at an exercise price equal to the
closing price of the common stock on the date of your formal election to the
Board. The option will vest as to 1/3 of the shares on the first anniversary of
the date of grant and as to 1/24 of the remaining shares at the end of each
month beginning on April 30, 2015. Additionally in accordance with the Company’s
Director Compensation Policy you will be entitled to receive the following:

 

·for service as the chair of a committee, an annual retainer of $7,500;

·for service as a non-chair member of a committee, an annual retainer of $5,000;
and

·for each Board or committee meeting attended in person, by teleconference or by
video, $1,500.

 

The Company will reimburse reasonable travel and other business expenses in
connection with your duties as a Board member in accordance with the Company's
generally applicable policies.

 

As a member of the Board, you agree to hold in confidence and trust and to act
in a fiduciary manner with respect to all confidential information provided to
you by the Company or other members of the Board. You acknowledge that the
Company and the Board reserves the right to withhold any information and to
exclude you from any portion of a Board meeting if such information or
attendance could reasonably be expect to result in a conflict of interest with
your duties to a third party or adversely affect the attorney-client privilege
between the Company and its counsel.

 



Nothing in this invitation or any stock option agreement should be construed to
interfere with or otherwise restrict in any way the rights of the Company's
stockholders to remove any individual from the Board at any time in accordance
with the provisions of applicable law.

 



 

 

  

We hope that you find the foregoing terms acceptable. You may indicate your
agreement with these terms and accept this invitation by signing and dating this
letter and returning it to me.

 

If you have any questions, please call me at 781-398-0705.

 



  Very truly yours,       Interleukin genetics, Inc.             By: /s/ Kenneth
S. Kornman   Name: Kenneth S. Kornman   Title: President and CEO



 

 



I have read and accept this invitation:

 



/s/ James M. Weaver   James M. Weaver  



 

 

Dated: March 31, 2014

 

 



 

